        Case: 3:19-cv-00729-bbc Document #: 64 Filed: 03/25/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PETER STOJANOVIC,

         Plaintiff,                                                ORDER
 v.
                                                                 19-cv-729-bbc
 DOUG BELLILE, et al,                                            App. No. 21-01413

         Defendants.


       Plaintiff PETER STOJANOVIC has filed a notice of appeal from the court’s January 20,

2021 order. To date, however, plaintiff has not paid the appellate docketing fee. Although plaintiff

has filed a motion for leave to proceed without payment of the appellate filing fee, plaintiff

neglected to include a certified trust fund account statement (or institutional equivalent) as required

by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court cannot

consider plaintiff’s motion at this time.



                                               ORDER

       IT IS ORDERED that plaintiff PETER STOJANOVIC may have until April 15, 2021 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28 U.S.C.

§ 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                       Entered this 25th day of March, 2021


                                       BY THE COURT:

                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
